                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
       v.                                     )      Cause No. 1:18-cr-0090-JMS-DML
                                              )
HENRY PHILLIPS,                               )                              - 01
                                              )
                       Defendant.             )



                            REPORT AND RECOMMENDATION

       On November 12, 2019, the Court held a hearing on the Petition for Warrant or Summons

for Offender Under Supervision filed on October 16, 2019 and a supplemental petition filed on

November 4, 2019. Defendant Phillips appeared in person with his appointed counsel Michael

Donahoe. The government appeared by Peter Blackett, Assistant United States Attorney. U. S.

Parole and Probation appeared by Officer Timothy Hardy.

       The Court conducted the following procedures in accordance with Fed. R. Crim. P.

32.1(a)(1) and 18 U.S.C. § 3583:

       1.      The Court advised Defendant Phillips of his rights and provided him with a copy

of the petition. Defendant Phillips orally waived his right to a preliminary hearing.

       2.      After being placed under oath, Defendant admitted violation(s) . [Docket Nos.

96 and 101.]

       3.      The allegations to which Defendant admitted, as fully set forth in the petition, are:
Violation
Number      Nature of Noncompliance


  1         “You must refrain from any unlawful use of a controlled substance.”

            “You shall not knowingly purchase, possess, distribute, administer, or
            otherwise use any psychoactive substances (e.g., synthetic marijuana,
            bath salts, Spice, glue, etc) that impairs a person’s physical or mental
            functioning, whether or not intended for human consumption.”

            As previously reported to the Court, on January 15, 2019, Henry Phillips
            submitted a urine specimen with the U.S. Probation Office which tested
            positive for synthetic marijuana. He admitted use of "Spice." On April 19,
            2019, the offender tested positive for marijuana with the Marion County
            Probation Department. On on May 30, and June 6, 2019, he missed drug
            screens, and on June 7, 2019, he tested positive for cocaine with their
            department. On June 6, 2019, Mr. Phillips submitted a urine specimen
            with the U.S. Probation Office which tested positive for opiates, and he
            admitted using Percocet pills not prescribed to him. On July 16, 2019, Mr.
            Phillips submitted a urine specimen which tested positive for
            amphetamines and opiates, and he admitted ingesting Percocet. On July
            29, 2019, Mr. Phillips submitted a urine specimen which tested positive
            for marijuana, cocaine, and opiates. He admitted ingesting Percocet and
            Vicodin, however, he did not disclose he used marijuana and cocaine. The
            drug test was confirmed positive for all three substances by Alere
            Laboratory on August 6, 2019.

            On August 17, 2019, Mr. Phillips received a write-up at the residential
            reenty center (RRC) for a major program violation of possession of drugs.
            While conducting a routine security check, staff observed Mr. Phillips in
            the shower rolling a spice joint. According to the incident report, the staff
            member confiscated the substance from the offender. On September 13,
            2019, Mr. Phillips submitted a urine specimen with the U.S. Probation
            Office which tested positive for opiates. The specimen was confirmed
            positive for morphine on October 8, 2019.

            On September 23, 2019, a drug screen was collected from the offender by
            RRC staff for compliance purposes at the facility. On October 9, 2019,
            this officer was notified Mr. Phillips tested positive for opiates and
            synthetic marijuana. On October 3, 2019, a drug screen was collected from
            the offender by RRC staff, and on October 11, 2019, this officer was
            notified Mr. Phillips tested positive for cocaine and opiates.

  2         “You shall reside in a residential reentry center for a term of up to 120
            days. You shall abide by the rules and regulations of the facility.”

                                      2
    On August 17, 2019, Mr. Phillips received a write-up for a major program
    violation of assault. While conducting a routine security check, staff
    observed Mr. Phillips in the toilet stall. Another resident was standing in
    front of the stall reaching over the door as if Mr. Phillips was handing him
    something. The staff member remarked to Mr. Phillips "we are not going
    through this smoking spice all day because I caught you twice today
    smoking spice." Mr. Phillips then came out the toilet stall and approached
    the staff member, who moved Mr. Phillips out of his space. Mr. Phillips
    then smacked the staff members arm threatening to "whoop your a**."
    Mr. Phillips also stated, "I don't give a fu** about this program, I'll beat
    your a**."

3   “The defendant must pay the total criminal monetary penalties in
    accordance with the schedule of payment set forth in this judgment.”

    The offender was ordered to pay a Special Assessment fee of $200.00.
    Since commencement of supervised release, the offender has made no
    payments toward his financial obligation.

4   “You shall refrain from any unlawful use of a controlled substance.”

    On October 30, 2019, Henry Phillips submitted a urine specimen which
    tested positive for marijuana and cocaine. Mr. Phillips admitted using
    illegal drugs upon submission of the drug screen. He reported using
    Percocet and various other pills, however, he did not mention
    using marijuana and/or cocaine.

5   “You shall reside in a residential reentry center for a term of up to 120
    days. You shall abide by the rules and regulations of the facility.”

    On October 16, 2019, Mr. Phillips received a write-up due to his refusal to
    submit to a drug test on October 15, 2019. He stated to staff, "I should
    have been dropped when I came in it's over man." Mr. Phillips was
    instructed a second time he needed to provide a urine sample, and he
    repeated, "I should have been dropped when I came in it's over man."

    On October 18, and 28, 2019, Mr. Phillips received facility write-ups for
    violating a community condition of not returning to the facility in a timely
    manner. Mr. Phillips returned to the VOA facility 42 minutes on the 18th
    and 1 hour and 18 minutes late on the 28th. On October 29, 2019, Mr.
    Phillips received a major program violation of absconding after staff
    conducted a job check on him. It was discovered he was terminated from
    his employment for poor attendance on September 20, 2019. Mr. Phillips
    received a second write-up for refusing a drug test when he returned to the
    facility that evening. He was called down to the control desk for a drug
    screen. When he did not report, a staff member located him in the


                              3
                       bathroom with his head almost in a sink full of water. He was barely able
                       to stand on his own.

                       On October 31, 2019, Mr. Phillips called 911 without staff knowledge and
                       an ambulance and paramedics transported him to Methodist Hospital at
                       approximately 12:10 pm. He was released from the hospital the same day
                       at 12:53 pm. The offender failed to return to the VOA facility, and his
                       current whereabouts is unknown.


       4.      The parties stipulated that:

               (a)     The highest grade of violation is a Grade B violation.

               (b)     Defendant’s criminal history category is II.

               (c)     The range of imprisonment applicable upon revocation of supervised
                       release, therefore, is 6 to 12 months’ imprisonment.

       5.      The parties jointly recommended a sentence of six (6) months with no supervised

release to follow.

       The Magistrate Judge, having considered the factors in 18 U.S.C. § 3553(a), and as more

fully set forth on the record, finds that the Defendant violated the conditions in the petition, that

his supervised release should be revoked, and that he should be sentenced to the custody of the

Attorney General or his designee for a period of six (6) months with no supervised release to

follow. The Defendant is to be taken into custody immediately pending the District Judge’s

action on this Report and Recommendation.

       The parties are hereby notified that the District Judge may reconsider any matter assigned

to a Magistrate Judge. The parties waived the fourteen-day period to object to the Report and

Recommendation.


       Dated: 11/20/2019                              _______________________________
                                                       Tim A. Baker
                                                       United States Magistrate Judge
                                                       Southern District of Indiana


                                                  4
Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system




                                              5
6
